Petition Denied and Memorandum Opinion filed August 30, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00532-CV
                                ____________

                       IN RE ROBERT PRIMO, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-68391

                          MEMORANDUM OPINION

      On June 19, 2013, relator Robert Primo filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to vacate
five orders. Relator also filed an emergency motion for temporary relief and stay.

      On July 16, 2013, we denied the petition, in part, and granted the motion for
temporary relief and stay pending consideration of the remaining orders.
      Primo has not established that the May 9, 2013 order denying Primo’s
motion to compel was a clear abuse of discretion. Accordingly, Primo has not
established that he is entitled to mandamus relief with respect to the May 9, 2013
order denying Primo’s motion to compel.

      The June 10, 2013 order addressed discovery of Primo’s net worth
information in connection with the real party in interest’s claim for exemplary
damages. After the petition for writ of mandamus was filed, the real party in
interest nonsuited the claim for exemplary damages. In light of this nonsuit,
discovery of net worth information is not warranted and mandamus is denied with
respect to the June 10, 2013 order.

      As to the June 10, 2013 severance order, the mandamus record submitted to
this court is insufficient to determine whether the trial court abused its discretion
because the record does not contain the motion for severance. See Tex. R. App. P.
52.3(k)(1).   Accordingly, Primo has not established on this record that he is
entitled to mandamus relief from the June 10, 2013 severance order.

      In light of the denial of mandamus relief with respect to the June 10, 2013
severance order, all other requested relief is denied.

      We therefore ORDER that our stay of proceedings in trial court cause
number 2012-68391, styled Scott Rothenberg v. Robert Primo, is lifted.



                                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                           2